Citation Nr: 0507878	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  03-36 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
November 1970.  This matter arises from a January 2002 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, which denied service 
connection for an acquired psychiatric disability, including 
PTSD. 


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal. 

2.  The veteran did not serve in combat.  

3.  The veteran does not have a diagnosis of PTSD in 
accordance with the Diagnostic and Statistical Manual of 
Mental Disorders  (DSM-IV).  

4.  The evidence of record does not indicate an acquired 
psychiatric disability, including an anxiety disorder, was 
manifested in service or for many years thereafter, or that a 
psychiatric disability is otherwise related to active duty.


CONCLUSION OF LAW

An acquired psychiatric disability, including PTSD, was not 
incurred in or aggravated by service, and a psychosis may not 
be presumed to have been incurred therein. 38 U.S.C.A. §§ 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 4.125 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

By a letter dated in March 2001, the RO advised the veteran 
of the essential elements of the Veterans Claims Assistance 
Act of 2000 (VCAA).  The veteran was advised that VA would 
make reasonable efforts to help him get the evidence 
necessary to substantiate his claim for service connection 
for a psychiatric disability, including PTSD, but that he 
must provide enough information so that VA could request any 
relevant records.  The veteran was also advised of the 
evidence received and was requested to provide authorization 
for the release of any additional private medical records.  
The veteran was also asked to identify any additional 
information or evidence that he wanted VA to try and obtain.  

The January 2002 rating decision and October 2003 statement 
of the case (SOC) both notified the veteran of the relevant 
laws and regulations and essentially advised him of the 
evidence necessary to substantiate his claim for an increased 
evaluation.  The October 2003 SOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

Service medical records and medical records from the Mountain 
Home VA Medical Center (VAMC) have been associated with the 
claims folder.  The veteran has not identified any 
outstanding medical records that would be pertinent to the 
claim on appeal.  VA afforded the veteran psychiatric 
examinations in July 2001 and November 2001 for the purpose 
of determining the nature and etiology of his psychiatric 
disability.  Therefore, the Board finds that VA has satisfied 
its duty to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active wartime 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) 
(2004). Service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service. Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Where a veteran served 90 days or more during a period of 
war, and a psychosis becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service. This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309 (a) 
(2004). Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant. 38 
U.S.C.A. § 5107(b).

Service connection for PTSD requires a diagnosis of the 
disorder in accordance with 38 C.F.R. § 4.125; credible 
supporting evidence that the claimed in-service stressful 
events actually occurred; and a link, as established by 
medical evidence, between current symptoms and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (2004).

In Cohen v. Brown, 10 Vet. App. 128, 145 (1997), the U.S. 
Court of Appeals for Veterans Claims (Court) noted that a 
significant change from DSM-III to DSM-IV was that the 
diagnostic criteria for a PTSD stressor (that is, the 
requirements for determining the sufficiency of a claimed 
stressor) "are no longer based solely on usual experience and 
response but are individualized (geared to the specific 
individual's actual experience and response)." Cohen, at 141. 
In order for a stressor to sufficiently support a diagnosis 
of PTSD, a person must have been exposed to a traumatic event 
in which the person experienced, witnessed, or was confronted 
with an event that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self 
or others, and the person's response involved intense fear, 
helplessness, or horror.

This criteria essentially eliminates the role of adjudicators 
in determining the sufficiency of a claimed stressor in 
supporting a diagnosis of PTSD.  Instead the sufficiency of 
the stressor is presumed if it is accepted by a medical 
professional in making the diagnosis.  This presumption is 
limited to the sufficiency of the stressor to cause PTSD, it 
does not affect the requirement that there be evidence that 
the stressor actually occurred.

The Board further notes that the Court has held that in view 
of the subjective nature of the DSM-IV criteria for assessing 
the sufficiency of a PTSD stressor, the question of the 
sufficiency of the asserted stressor(s), in terms of DSM-IV's 
two requirements, is a medical question requiring examination 
and assessment of the veteran by a mental-health 
professional. Cohen, supra, at 142, citing West (Carleton) v. 
Brown, 7 Vet. App. 70, 79 (1994). Furthermore, the Court in 
Cohen noted that "mental health professionals are experts and 
are presumed to know the DSM requirements applicable to their 
practice and to have taken them into account in providing a 
PTSD diagnosis. . . ."  Id.  Moreover, the Court concluded 
that "under the DSM-IV, the mental illness of PTSD would be 
treated the same as a physical illness for purposes of VA 
disability compensation in terms of predisposition toward 
development of that condition."  Id. at 141 (incorporating 
the "eggshell plaintiff rule" to service connection awards).

Treatment reports from the Mountain Home VAMC dated between 
December 2000 and June 2001 are associated with the claims 
folder.  A treatment report dated in December 2000 noted that 
the veteran was dressed appropriately and was well groomed.  
His mood was noted to be down and anxious.  The assessments 
included PTSD, major depression, and rule-out panic disorder.  
He was referred to the PTSD clinic and Vet center for 
counseling.  

In the treatment report from the Mountain Home VAMC dated in 
January 2001, the veteran reported having dealt well with his 
memories until July 2000 when he started to have 
recollections, flashbacks, nightmares, anxiety and insomnia.  
He stated he had flashbacks several times a day, especially 
at night and experiences nightmares three or four times a 
week.  The veteran indicated that when he talks about his 
time in the service he had an increased heart rate, shortness 
of breath, sweating, dry mouth and knotted stomach.  The 
examiner found the veteran to be personable, cooperative, his 
mood was anxious with an undercurrent of dysphoria, and his 
affect was appropriate to thought content and of full range 
and intensity.  The veteran was also noted to have coherent 
and logical thought processes without indication of formal 
thought disorder. The examiner diagnosis impressions included 
post-traumatic stress syndrome (PTSS), noting that PTSD was 
inappropriate as the veteran lacked sufficient 
avoidance/numbing symptomatology to meet criteria for the 
more severe diagnosis, and anxiety disorder not otherwise 
specified.     

Also in the record is a treatment report dated in June 2001 
from the VAMC.  The veteran indicated that since he has been 
taking nefazodone he has been feeling less depressed.  He 
noted that he continues to experience nightmares and 
flashbacks with the same frequency as before.  The veteran 
indicated that he works full time.  He admitted having 
fleeting suicidal thoughts and indicated he would use a 
firearm to carry this out.  However, he admitted that his 
religious beliefs would prevent him from carrying out the 
act.  The veteran complained of irritability.  The examiner 
observed the veteran to be appropriately dressed with good 
grooming and hygiene.  He was also noted to be alert, 
coherent, and communicative with a dysthpmic mood.  

The veteran was afforded a VA PTSD examination in July 2001.  
In addition to interviewing the veteran, the examiner 
reviewed the veteran's claims folder and medical records.  
The examiner noted that it was only recently that the veteran 
has been dealing with isolated symptoms suggestive of post-
traumatic stress.  The examiner found that numbing symptoms 
were absent and that the veteran has lead a full and 
productive life.  The examiner found that a diagnosis of PTSD 
was not warranted in the veteran and found his clinical 
phenomenon to have its focus on a delayed crisis of 
conscience in someone with high personal standards and 
expectations for himself with regard to other human beings.  
It was found that the veteran's mental anguish was a 
derivative of the veteran's overly self-critical and self-
deceptive manner.  The diagnostic impression was PTSS with a 
mild dysthymic disorder.  

The veteran was again afforded a VA PTSD examination by a 
different VA examiner in November 2001 for the purpose of 
clarifying the July 2001 PTSS diagnosis.  In addition to 
interviewing the veteran, the examiner reviewed the veteran's 
claims folder and medical records.  The diagnosis was for 
anxiety disorder not otherwise specified.  In clarifying the 
diagnosis, the examiner noted a PTSS diagnosis is used when a 
veteran does not meet all of the criteria for a PTSS 
diagnosis.  The examiner pointed out that a diagnosis of PTSS 
is not a valid diagnosis as determined by DSM-4 criteria.  
Anxiety not otherwise specified is appropriate here because 
the veteran describes some symptoms that are consistent with 
a diagnosis of PTSD; specifically the veteran has re-
experiencing of symptoms and has sufficient persistent 
symptoms of increased arousal for the diagnosis.  However, 
the examiner states that the veteran does not have persistent 
avoidance symptoms sufficient for a diagnosis of PTSD.  While 
the veteran has some mild avoidance of thoughts, feelings, 
activities, and some minimal diminished interest in 
activities, he does not have sufficient symptoms in this 
category to meet the full diagnosis of PTSD.  

Additionally, to be service connected for PTSD, as 
aforementioned there are three prongs, which must be met.  
The first is a diagnosis of PTSD that conforms to the 
criteria in DSM-IV.  See 38 C.F.R. § 4.125.  The Board notes 
that the veteran's medical records indicate that in the past 
assessments and diagnostic impressions have included PTSD and 
PTSS.  However, there has been no diagnosis of PTSD in 
accordance with DSM-IV.  Examiners have noted that the 
veteran has symptoms of PTSD and PTSS, and have included 
diagnostic impressions and assessments of these conditions.  
The November 2001 examination was conducted for the sole 
purpose of clarifying the July 2001 diagnosis.  The November 
2001 examiner concluded that the veteran did not meet DSM-IV 
criteria for a diagnosis of PTSD or PTSS.  Therefore, the 
Board finds the veteran does not currently suffer from PTSD 
and subsequently cannot be service connected for the 
condition.  

The opinion received from the VA examination dated in 
November 2001 was more definitive in its conclusions than 
earlier examinations which did not include a diagnosis.  The 
November 2001 examination was administered to provide a 
psychiatric diagnosis and to reconcile previous findings.  
The examiner specifically indicated that the veteran did not 
suffer from PTSD.  It was noted that signs of avoidance and 
numbing, requirements for a PTSD diagnosis, were 
conspicuously absent.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  For 
the reasons set forth above, the Board finds that the 
November 2001 VA examination report is the most probative 
evidence concerning the nature and extent of the veteran's 
psychiatric disability.  In essence, the veteran does not 
have a diagnosis of PTSD in accordance with the criteria set 
forth in 38 C.F.R. § 4.125.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  The evidence is not in 
equipoise such that doubt could be resolved in the veteran's 
favor. 38 U.S.C.A. § 5107(b) (West 2002).  Consequently, the 
Board must deny the veteran's claim for service connection 
for PTSD.

Additionally, the Board notes that the veteran seeks service 
connection for an acquired psychiatric disability, 
characterized as an anxiety disorder or major depression.  
Though in the November 2001 VA examination, the veteran was 
diagnosed with anxiety disorder not otherwise specified, this 
disability was not present in service or for many years after 
service.  While in service, there were no psychiatric 
complaints and the discharge examination indicated a normal 
psychiatric system.  There is no competent evidence of a 
nexus between the veteran's anxiety disorder and his time in 
service.  Accordingly, service connection for an anxiety 
disorder is denied.  

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection a psychiatric 
disability because there is no evidence of pertinent 
disability in service or for several years following service.  
Thus, while there are current diagnoses of psychiatric 
disability, there is no true indication that pertinent 
disability is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of abnormal findings in service, the negative 
examination performed at separation from service, and the 
first suggestion of pertinent disability many years after 
active duty, relating psychiatric disability to service would 
certainly be speculative.  However, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2004).  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim." 38 USCA 5103A(a)(2).  


ORDER

Entitlement to service connection for an acquired psychiatric 
disability, including PTSD is denied



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


